Exhibit 10.1

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”), dated as of July 21, 2014, is
entered into between ESA Management, LLC, a Delaware limited liability company
(the “Company”), and Peter J. Crage (the “Consultant”).

WHEREAS, the Consultant intends to resign from his position as the Chief
Financial Officer of the Company, Extended Stay America, Inc. (the “Parent”) and
ESH Hospitality, Inc. effective as of July 31, 2014;

WHEREAS, the Company desires the Consultant to provide certain consulting
services to the Company and its affiliates, and the Consultant is willing to
provide such services, in each case, on the terms and conditions set forth in
this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
intending to be legally and equitably bound hereby, the parties hereto agree as
follows:

1. Term. The Consultant shall provide consulting services to the Company
hereunder for the period commencing as of August 1, 2014 (the “Effective Date”)
and ending on December 31, 2014, unless terminated earlier as provided in
Section 6 of this Agreement (the “Consulting Term”).

2. Duties. During the Consulting Term, the Consultant agrees to render services
to the Company’s board of directors and its Chief Executive Officer, on such
matters as either of them may request, commensurate with the Consultant’s
position as the former Chief Financial Officer of the Company (collectively, the
“Consulting Services”). In the Consultant’s performance of the Consulting
Services, the Consultant shall devote so much of his working time as the
Consultant and the Company’s Chief Executive Officer may agree from time to
time; provided, however, that the Consultant will not be expected to work more
than 10 hours per month. The parties expressly acknowledge and agree that the
Consultant may maintain other employment during the Consulting Term.

3. Consulting Fee and Expenses. The Company agrees to pay to the Consultant a
monthly consulting fee equal to $20,000 (twenty thousand dollars) a month for
the Consulting Services to be rendered pursuant to this Agreement during the
Consulting Term (the “Consulting Fee”), with such amount to be paid in equal
monthly installments on the last business day of each month during the
Consulting Term. In addition, the Company agrees to reimburse the Consultant for
reasonable business expenses incurred by the Consultant in connection with the
Consultant’s performance of the Consulting Services hereunder in accordance with
the Company’s policies as in effect from time to time. To obtain reimbursement
of business expenses, the Consultant shall submit for approval to the Chief
Executive Officer of the Company or his or her designee an invoice describing
the business expenses incurred, along with satisfactory supporting documentation
of any expenses for which reimbursement is sought. The Consultant shall submit
invoices within 60 days of the incurrence of any such business expenses.



--------------------------------------------------------------------------------

4. Independent Contractor Status.

(a) The Company and the Consultant acknowledge and agree that (i) as an
independent contractor, the Consultant alone will be responsible for federal,
state, and local taxes, and self-employment taxes, or any other applicable
taxes, on the Consulting Fee and (ii) the Company will not withhold any amounts
from the Consulting Fee relating to any taxes. The Company shall issue to the
Consultant on a timely basis a U.S. Tax Form 1099 reflecting the Consulting Fee
paid hereunder. (b) The Consultant acknowledges and agrees that he is not an
“employee” (or person of similar status) of the Company or any of its affiliates
for purposes of the Internal Revenue Code of 1986, as amended, or for purposes
of participation in any and all employee benefit plans of the Company or any of
its affiliates. The Consultant further acknowledges and agrees that the
Consultant has no right to participate, and shall not participate, in any
employee benefit plans, programs or policies of the Company or any of its
affiliates.

5. Termination. This Agreement shall terminate and all obligations of the
parties hereunder, except for (i) the payment of any Consulting Fee for services
already performed and (ii) the reimbursement of any expenses due and owing,
shall cease upon the first to occur of the following events:

(a) Upon the expiration of the Consulting Term; or

(b) Upon the mutual agreement in writing to terminate this Agreement.

6. Indemnification. The Company and Parent agree to indemnify Consultant and his
heirs, executors, personal representatives, successors and permitted assigns
from any and all losses, liabilities, damages, costs, expenses and fees
(including, without limitation, reasonable attorneys’ fees) for any causes of
action, suits, claims, settlements, awards, judgments, orders and decrees
(collectively, “Losses”) arising out of, related to or resulting from the
Consulting Services performed by Consultant under this Agreement, except to the
extent any such Losses are directly caused by Consultant’s willful misconduct,
gross negligence or material breach of this Agreement.

7. Representation. The Consultant represents and warrants that (a) the
Consultant is not subject to any contract, arrangement, policy or understanding,
or to any statute, governmental rule or regulation, that in any way limits the
Consultant’s ability to enter into and fully perform the Consultant’s
obligations under this Agreement and (b) the Consultant is not otherwise unable
to enter into and fully perform the Consultant’s obligations under this
Agreement.

8. Binding Effect; Assignment. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, executors,
personal representatives, estates, successors and assigns. Notwithstanding the
provisions of the immediately preceding sentence, neither party shall assign all
or any portion of this Agreement without the prior written consent of the other
party.



--------------------------------------------------------------------------------

9. Notices. Unless otherwise provided herein, all communications under this
Agreement shall be in writing. Any written communication shall be sent by
(a) personal delivery or overnight delivery service or (b) facsimile during
normal business hours, with confirmation of receipt, to the following:

If to the Consultant:

Peter J. Crage

2029 Carnoustie CT

Fort Mill, SC 29707

Fax:                                     

Email:                                  

If to the Company:

ESA Management, LLC

11525 N. Community House Road, Suite 100

Charlotte, North Carolina 28277

Attn: General Counsel

Fax:    (980) 345-1665

Email:                                  

All such written communications shall be deemed to have been given when
received. Any party may change its facsimile number or its address to which
communications hereunder are to be delivered by giving the other party hereto
written notice in the manner set forth herein.

10. Amendments; Waivers. This Agreement may not be modified unless such
amendment is agreed to in writing and signed by each of the parties hereto. No
waiver by either party hereto at any time of any breach by the other party
hereto, or compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

11. Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws (excluding conflict of laws rules and
principles) of the State of North Carolina.

12. Jurisdiction. Any action against any party to this Agreement arising out of
or in any way relating to this Agreement shall be brought in any federal or
state court located in the State of North Carolina and each of the parties
hereby submits to the exclusive jurisdiction of such courts for the purpose of
any such action; provided, however, that a final judgment in any such action
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

13. Severability. If any provision of this Agreement, or any application thereof
to any circumstances, is invalid, in whole or in part, such provision or
application shall to that extent be severable and shall not affect other
provisions or applications of this Agreement.



--------------------------------------------------------------------------------

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same instrument. Facsimile or electronically transmitted
signatures shall be deemed to be originals.

15. Entire Agreement. This Agreement sets forth the entire agreement between the
Consultant and the Company and extinguishes all prior agreements and
understandings between the parties with respect to the subject matter hereof.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

ESA MANAGEMENT, LLC By:   /s/ James L. Donald Name:   James L. Donald Title:  
President & Chief Executive Officer CONSULTANT /s/ Peter J. Crage Name:   PETER
J. CRAGE

[Signature Page to Consulting Agreement]

 

 

 

 